ROGER A. BARKER, Associate Judge.
The petitioner seeks to have reviewed an order of the Circuit Court in and for Lake County, Florida, entered June 10, 1957 and filed June 13, 1957 wherein the Court granted a motion to strike a paragraph contained in the petitioner’s amended answer to a complaint seeking foreclosure of a mortgage.
Petitioner filed his petition for Writ of Certiorari in this Court on August 13, 1957.
Rule 4.5, subd. c(l) of The Florida Appellate Rules, 31 F.S.A., which became effective July 1, 1957 provides:
“Application for writ of certiorari shall be-by petition filed in the Court within 60 days from the rendition of the decision, order, judgment or decree sought to be reviewed.”
Since the petition was filed in this Court more than 60 days from and after the rendition of the order sought to be reviewed, we are without jurisdiction to entertain it. Consequently, we have determined that we will dismiss the petition for writ of cer-tiorari sua sponte.
Petition for writ of certiorari dismissed.
ALLEN, Acting Chief Judge, and THORNAL, CAMPBELL, Associate Judge, concur.